                                                                                                FILED
                                                                                         December 26, 2019
                       UNITED STATES DISTRICT COURT FOR THE                              CLERK, US DISTRICT COURT
                                                                                           EASTERN DISTRICT OF
                                                                                                CALIFORNIA     ,.tc=-~-+-
                            EASTERN DISTRICT OF CALIFORNIA                                      DEPUTY CLERK   ~




UNITED STATES OF AMERICA,                  )
                                           )                   Case No. 2: 19-MJ-00229-DB
              Plaintiff,                   )
V.                                         )                   ORDER FOR RELEASE OF
                                           )                    PERSON IN CUSTODY
JOHN PHILLIP HOLLIS, II,                   )
                                           )

- - - - -Defendant.
         ---------                         )

TO:    UNITED STATES MARSHAL:

       This is to authorize and direct you to release JOHN PHILLIP HOLLIS, II, Case No. 2: 19-MJ-

00229-DB, Charge 21 USC § 841(a)(l), from custody subject to the conditions contained in the

attached "Not_ice to Defendant Being Released" and for the following reasons:

                      Release on Personal Recognizance

              __L     Bail Posted in the Sum of$ 50,000 (co-signed)

                      __L    Unsecured Appearance Bond

                             Appearance Bond with 10% Deposit

                             Appearance Bond with Surety

                             Corporate Surety Bail Bond

                      L      (Other)           With Pretrial Release Supervision and Conditions of

                                               Release as stated on the record in open court.

       This release order is not effective until the date defendant has signed and understands the

attached "Notice to Defendant Being Released".

       Issued at Sacramento, CA on December 26, 2019             at _2=:_l~0_ _ _
                                                                                pm~ ..



                                                 By   Isl Deborah Barnes
                                                      Deborah Barnes
                                                      United States Magistrate Judge
